Case 2:06-cv-05473-CCC-MF Document 90 Filed 11/05/19 Page 1 of 4 PageID: 1124




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

   CHEVRA KADISHA OF BOBOV, INC.,

                                 Plaintiff,                     Civ. Docket No:065473
                                                                Hon. Claire C. Cecchi, U.S.D.J.
                          -against-

   WASHINGTON CEMETERY MANAGEMENT                                      AMENDED FINAL
   CORPORATION.                                                          JUDGMENT

                                  Defendant.

                          -against-

    CONGREGATION SHAAREI ZION D’BOBOV, ci
    at.,


                                  tntervenors.




                  WHEREAS, on November 16, 2006, Chevra Kadisha of Bobov (“Chevra

   Kadisha”) commenced this action seeking declaratory relief concerning, inter alia, its tights with

   respect to the provision of burial instructions to Washington Cemetery;

                  WHEREAS, on January 10, 2007, Intervenors Congregation Shaarei Zion

   D’Bobov, now known as Bobov-45 (Yntcrvenors Bobov.45”) intervened in the above-

   referenced action and asserted certain rights related to the Chevra Kadisha cemetery plots;

                  WHEREAS, on February 5, 2007, Chevra Kadisha filed an Amended Complaint

   seeking declaratory relief, irn’er atia, compelling Washington Cemetery specifkally to comply
Case 2:06-cv-05473-CCC-MF Document 90 Filed 11/05/19 Page 2 of 4 PageID: 1125




  with burial instructions only when such instructions were authorized by a majority of Chevra

  Kadisha’s trustees.

                  WHEREAS, on May 7, 2007, the parties entered into a Stipulation and Order (the

   “May 7, 2007 Order”).

                  WHEREAS, pursuant to the May 7, 2007 Order, the parties consented to the

   following procedures with respect to burial instructions for Chevra Kadisha’s graves at

   Washington Cemetery:

              Washington Cemetery shall accept and comply with any directives or
              instructions from Plaintiff(Chevra Kadisha), including, without limitation,
              burial certificates, only when such directives and/or instructions are signed
              by at least two of the three trustees of Plaintiff—namely Jacob Fuhrer,
              Yehoshua Eisenberg, and Moshe Duvid Meisels.

                  WHEREAS, the May 7, 2007 Order resolved the dispute with respect to the relief

   sought by Plaintiff in its claim for declaratory relief action against Washington Cemetery;

                   WHEREAS, on August 21, 2007, a Partial Final Judgment was entered

   incorporating the May 7, 200? Order and providing that Washington Cemetery shall have no

   liability to either Plaintiff or the Intervenors or any of their privees provided that it complies with

   the terms of the Judgment;

                        NOW, THEREFORE, it is on this               day of November2019, an Amended

    final Judgment is entered as follows:


                  1.        The Chevra Kadisha trustees are now Shia Eisenberg, Moshe Duvid
   Meisels and Chaim Elsen.

                  2.       Washington Cemetery shall continue to accept and comply solely with any
   directives or instructions received from Chevra Kadisha, including,     without   limitation, burial
   certificates, only when such directives and/or instructions are signed by at least two of the three

   Chevra Kadisha trustees serving at that time (currently Messrs. Eisenberg, Meistes and Eisen as

                                                      2
Case 2:06-cv-05473-CCC-MF Document 90 Filed 11/05/19 Page 3 of 4 PageID: 1126




  set forth in paragraph I above). The Chevta Kadisha Board of Trustees may in the future pass a
   resolution allowing for a different method of providing directives or instructions to Washington
   Cemetery, f i.e. a directive of a duly elected or appointed officer or similar methods), Washington
   Cemetery shall comply with such changed method at such time it is passed by resolution of the
   Chevra Kadisha Board of Trustees, so long as Washington Cemetery is notified in writing.

                  3.       The parties recognize that pursuant to the laws of the State of New York
   and as provided for in the Certificate of Incorporation as amended, the trustees of Chevra
   Kadisha may change over time as new trustees may be elected. The parties further recognize,
   that at any and all times, only the individuals who have paid the annual fee three of the five
   preceding years fora seat in the main synagogue of Bobov, currently located at 4715 15th
   Avenue and 1533 48th Street in Brooklyn, NY, known as Khal Sharei Zion Bobov, shall be
   qualified to vote to elect trustees of Chevra Kadisha or to vote at any of its corporate meetings.
   No other individual or entity, including, but not limited to, members or other individuals
   associated with Intervenors Bobov-45, shall be eligible to vote to elect trustees of Chevra
   Kadisha or to vote at any of its corporate meetings. Chevra Kadisha shall provide written notice

   to Washington Cemetery of any changes to the identity of the trustees. Any and all limitations on
   the authority or actions of the Chcvra Kadisha trustees in any prior Court Order or Arbitration
    Award are hereby removed.

                  4.       Intervenors Bobov-45 release, relinquish, waive and discontinue, with
    prejudice any and all claims otany tight, title, interest, (including but not limited to any use of
    land), ownership, management (either as trustees or officers), membership, or any form of
    control (including the right to vote for trustees or in any corporate meeting), in, to, or of Chevra

    Kadisha, and relating to any of its affairs, including but not limited to, its property located in

    Washington Cemetery, in Section 2 Blocks 2 and 9 and/or to any other assets which Chevra

    Kadisha owns, as if they had executed a general release releasing Chevra Kadisha.




                                                       3
Case 2:06-cv-05473-CCC-MF Document 90 Filed 11/05/19 Page 4 of 4 PageID: 1127




                  5.       \Vashm.ton Ccmietet shall have no Iiat,ilitt to C.hc ra Kadisha or

   Jntervenurs i3obov—4 for complying       ‘.   ith the dirccti es .w illslructions received horn CThevra

   Kadisha provided that it complies with the terms of Paragraph 2 of this Judgment.

                  6.        Washinton Cemetery takes no position with respect to any ptovisic)n of

   this Judument unrelated to Washington Cemetery and therefore limits its consent                to   the form and

   entry of Paragraphs 2. 5 and 6 of this Agreement. For the avoidance of any doubt. this Final

   .Tudtment relates only to the traves owned now or in the future by Chcvra Kadisha of l3obov and

   does not relate to any graves to t)c purchased by Intervenors l3obov—45 or any of its affiliated

   entities.



                                                                         lion. Claire C. Cecchi   U.S,t)J.

   ‘Ulie form and content of this Fl mil .ludgitient
   are heret agreed to by:

   Dated:                                                      [)tt,.d

      1st .]onathan \V. \VolIi.,
    Jonathan \V. Wolle. Esq.                                                     Lsq.
    Skoloff& Wotfe. P.C.                                       415 (0th Street. 2 Floor
    293 Eisenhower Parkway                                     West New York, NJ 07093
    Livingston, NJ 07039                                       C uu,;sc’t /r De/iufo,( 11 asIinitoii Qenwteri:
    Cowi,vc’I/ur PIainii/TC/wi,’u KuI/.vho                     &iri,i out! Con.enr to Paragrtrph 2, 5 and 6 of

                                                               thc. Juttgmc’nr

    Dated:


    Joseph MJkiJEsq.                 -




    Frenkel. I Iersl’’k/jl’, & S]ialinn 1.1 .P
    4o) West 37” Street
    Ne York. N V I 00 I 8
    Ctnnz.ve/1,’ JI1!L’iTL’1t)I.%




                                                           4
